IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CRAIG STELTZ,                                  : No. 225 EAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
WILLIAM C. MEYERS, M.D.; VINCERA               :
CORE INSTITUTE AND VINCERA                     :
INSTITUTE,                                     :
                                               :
                    Petitioners                :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of March, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioners, is:


      Whether the Superior Court misapplied and fundamentally altered
      Pennsylvania’s settled standard for prejudice caused by statements or
      questions of trial counsel, which forbids a new trial on a record like this,
      where defense counsel’s question was based on the record, the trial court
      issued a curative instruction, the jury was repeatedly instructed that
      statements and questions of counsel are not evidence, and the closing
      arguments of both counsel fully addressed the subject matter of defense
      counsel’s question?